United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE UNIFORMED
DIVISION, OFFICE OF THE CHIEF,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-414
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2006 appellant filed an appeal from a September 7, 2006 decision of the
Office of Workers’ Compensation Programs which rescinded acceptance of her claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to rescind acceptance of
appellant’s April 16, 2001 injury on the grounds that it did not fall under the purview of 5 U.S.C.
§ 8191.
FACTUAL HISTORY
On April 18, 2002 appellant, then a 38-year-old officer, filed a law enforcement officer’s
claim alleging that on April 16, 2001 she injured her feet while working at the annual White
House Easter Egg Roll. She stopped work on September 7, 2001. In support of her claim,

appellant submitted a magnetic resonance imaging (MRI) scan of her feet dated February 6, 2002
and numerous medical reports from R. Fayomi, a physician’s assistant at the Police and Fire
Clinic and Dr. Brian P. Bach, a podiatrist, who diagnosed plantar fasciitis and advised that she
could not work. The employing establishment controverted the claim and submitted leave
analysis and employing establishment clinic notes dated July 5, 1995 to April 18, 1997. In a
September 28, 2001 report, Lieutenant Ron Parthemore noted that on April 16, 2001 appellant
began her White House tour at about 7:30 a.m. and that at 8:00 a.m. she reported that her feet
hurt and she was going home. By letter dated October 11, 2001, Captain Eugene Szestak
advised appellant that her claimed April 16, 2001 injury had not occurred in the performance of
duty. In a report dated March 5, 2002, Dr. Michael J. Magee, Board-certified in orthopedic
surgery, noted appellant’s symptoms, reviewed the MRI scan and advised that her bilateral foot
pain and plantar fasciitis “can be related to [the] fact that she had been standing for long periods
of time.”
On August 13, 2002 the Office accepted that appellant sustained employment-related
bilateral plantar fasciitis. Appellant came under the care of Dr. A. Lee Dellon, a Board-certified
plastic surgeon, who noted a history of standing and walking patrol for long periods, made
examination findings and diagnosed bilateral tibial and peroneal nerve compressions, worse on
the left. He recommended surgery. On September 9, 2002 the Office rescinded acceptance of
appellant’s claim, advising that she was not covered under section 8101 of the Federal
Employees’ Compensation Act1 because she was covered under the District of Columbia
Policemen and Firemen Retirement and Disability Act and, therefore, her entitlement should
have been based on section 8191 of the Federal Employees’ Compensation Act, rather than
section 8101. On October 8, 2002 the Office accepted the claim under section 8191 of the
Federal Employees’ Compensation Act. Dr. Dellon performed nerve surgery on appellant’s left
knee, ankle and foot on October 17, 2002. He advised that she could not work as a police officer
and that she needed to have surgery on her right foot.
An Equal Employment Opportunity (EEO) Commission settlement agreement dated
July 8, 2003, provided that appellant could return to full-time work on July 14, 2003 and her
prior absent-without-leave status would be changed to leave without pay. The employing
establishment reported that for the period July 14 to 25, 2003, appellant worked no more than
three days. In an October 16, 2003 report, Dr. Dellon advised that appellant had been totally
disabled from August 8, 2002 forward. On October 27, 2003 she filed a Form CA-7, claim for
compensation, for the period December 11, 2001 to July 23, 2003. Appellant was removed from
her federal job effective January 10, 2004. The notice of personnel action indicated that her
service computation date was May 4, 1981 and that she was covered under the District of
Columbia Retirement Act.
Appellant submitted a claim for compensation beginning January 1, 2004 and by letter
dated February 23, 2004, the Office advised her of the evidence that she needed to submit. In a
June 8, 2004 report, Dr. Dellon advised that appellant’s left foot had improved following
surgery, that she needed surgery on the right and that it was appropriate for her to retire on
disability due to the problems with her feet. The employing establishment approved disability
1

5 U.S.C. §§ 8101-8193.

2

retirement effective October 15, 2004. By decision dated January 4, 2005, the Office denied
appellant’s claim for compensation beginning September 10, 2001 and continuing. On
February 1, 2005 appellant, through counsel, requested a hearing and submitted reports dated
September 30, 2004 and July 15, 2005 in which Dr. Dellon advised that her conditions of
compression of the common peroneal nerve, deep peroneal nerve, tarsal tunnel syndrome and
plantar fasciitis were work related due to prolonged standing and walking for long periods of
time and that she needed surgery on the right.
At the hearing, held on December 6, 2005, appellant testified that she went to the Police
and Firemen’s Clinic on April 16, 2001 and was placed on sick leave. She stated that, although
she had had leg pain prior to April 16, 2001, on that day it was excruciating. Appellant returned
to work the next day but continued to have painful feet. On September 7, 2001 she could not put
on her uniform shoes because her feet were swollen. Appellant stopped work that day, used all
her leave by December 20, 2001 and worked intermittently until August 8, 2002 when, while on
light duty, she injured her left wrist. She stated that she was paid compensation by the
employing establishment for that injury from August 2002 until January 2003 when she again
stopped work and was found to be incapacitated due to her bilateral foot condition.
By decision dated February 15, 2006, an Office hearing representative found that
appellant was entitled to wage-loss compensation for some periods between September 10, 2001
and July 23, 2003 as supported by the medical evidence. She also found that appellant was
entitled to wage-loss compensation beginning January 3, 2004 and ongoing because her lightduty job had been withdrawn. In a June 6, 2006 decision, an Office hearing representative set
aside the Office decisions dated January 4, 2005 and February 15, 2006 finding the case not in
posture for decision. She noted that the Office did not provide appellant with proper notice of
the requirements needed to perfect her claim. On remand, the Office was to explain to appellant
that she needed to submit rationalized medical evidence to support her claimed disability. The
hearing representative further noted that the issue of whether appellant’s left lower extremity
surgery was causally related to the accepted bilateral plantar fasciitis was unresolved and that, as
this was a section 8191 case, her usual work duties would not be covered. The Office was to
determine if there were any other periods of employment activity that would fall under
section 8191.
In a June 13, 2006 letter to appellant, the Office explained the provisions of section 8191
and asked that she provide information regarding specific activities which would be covered. In
a July 6, 2006 letter, appellant described her employment history. She also submitted duplicates
of medical evidence previously of record. By letter dated July 28, 2004, the employing
establishment argued that the Office did not properly interpret section 8191, because on April 16,
2001 appellant was not actively engaged in the act of preventing or attempting to prevent the
commission of a federal crime or that a federal crime was imminent.
By decision dated September 7, 2006, the Office rescinded acceptance of appellant’s
claim because new evidence and argument submitted established that the circumstances of her
injury were not covered by section 8191 of the Federal Employees’ Compensation Act. The
Office noted that on the day of the claimed injury there was no evidence that appellant was
engaged in the apprehension of a person sought for the commission of a crime against the United
States, no evidence that she was guarding or protecting a person held for the commission of a

3

crime against the United States or as a material witness in connection with such a crime and no
evidence to establish that she was actively engaged in the prevention of an imminent actual and
specific crime.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits. This holds true where the Office later decides that it has
erroneously accepted a claim for compensation.2 The Board has upheld the Office’s authority to
reopen a claim at any time on its own motion under 5 U.S.C. § 8128 and, where supported by the
evidence, set aside or modify a prior decision and issue a new decision. The power to annul an
award, however, is not an arbitrary one and an award for compensation can only be set aside in
the manner provided by the compensation statute.3 The Office’s burden of justifying termination
or modification of compensation holds true where the Office later decides that it has erroneously
accepted a claim for compensation. In establishing that its prior acceptance was erroneous, the
Office is required to provide a clear explanation of its rationale for rescission. The Office may
rescind a claim if it determines that an accepted injury did not occur in the performance of duty.4
Office regulations on rescission state that, if the Director determines that a review of an
award is warranted (including, but not limited to circumstances indicating a mistake of fact or law
or changed conditions), the Director (at any time and on the basis of existing evidence) may
modify, rescind, decrease or increase compensation previously awarded or award compensation
previously denied.5
Members of the Uniformed Division of the U.S. Secret Service are considered civil
employees under 5 U.S.C. § 8101 unless they are covered under the District of Columbia
Retirement Act. Coverage under the District of Columbia Retirement Act is mandatory for all
members of the Uniformed Division who were hired prior to January 1, 1984. For a secret service
member covered by the District of Columbia Retirement Act, the only entitlement to benefits under
the Federal Employees’ Compensation Act is as a law enforcement office under 5 U.S.C. § 8191.6
In pertinent part, 5 U.S.C. § 8191 provides that an eligible officer is any person who is
determined by the Secretary of Labor in his or her discretion to have been on any given
occasion -“(1) A law enforcement officer and to have been engaged on that occasion in the
apprehension or attempted apprehension of any person --

2

20 C.F.R. § 10.610.

3

George A. Rodriguez, 57 ECAB ____ (Docket No. 05-490, issued November 18, 2005).

4

Id.

5

Deborah S. Stein, 56 ECAB ____ (Docket No. 04-750, issued April 26, 2005).

6

Office Program Memorandum No. 275 (revised, January 30, 1987); see Mark A. Cognetti, 35 ECAB 734 (1984).

4

(A) for the commission of a crime against the United States; or
(B) who at that time was sought by a law enforcement authority of
the United States for the commission of a crime against the United
States; or
(C) who at that time was sought as a material witness in a criminal
proceeding instituted by the United States; or
“(2) A law enforcement officer and to have been engaged on that occasion in
protecting or guarding a person held for the commission of a crime against the
United States or as a material witness in connection with such a crime; or
“(3) A law enforcement officer and to have been engaged on that occasion in the
lawful prevention of, or lawful attempt to prevent, the commission of a crime
against the United States....”7
Office regulation provide that benefits are available to law enforcement officers who are
not “employees” under 5 U.S.C. § 8101, who are determined in the discretion of the Office to
have been engaged in the activities listed in section 8191 of the Federal Employees’
Compensation Act.8 Benefits are payable when an officer is injured while apprehending or
attempting to apprehend an individual for the commission of a federal crime. The fact that an
injury is related in some way to the commission of a federal crime does not necessarily bring the
injury within the coverage of the Federal Employees’ Compensation Federal Employees'
Compensation Act.9 For benefits to be payable when an officer is injured preventing or
attempting to prevent a federal crime, there must be objective evidence that a federal crime is
about to be committed.10 Based on the facts available at the time of the event, the officer must
have an awareness of sufficient information which would lead a reasonable officer, under the
circumstances, to conclude that a federal crime was in progress or about to occur and there must
be sufficient evidence that the officer was in fact engaged in actual or attempted apprehension of
a federal criminal or prevention of a federal crime.11
The Board has recognized that the issue of whether a law enforcement officer was
attempting to apprehend someone for or prevent the commission of a federal crime turns initially
on the question of whether, at the time the injury was sustained, the local law enforcement
officer knew that a federal crime or potential federal crime was being committed, and, therefore,
formed the intent to apprehend someone for or to prevent the commission of a federal crime.
Knowledge of a potential federal crime at the time of injury or death does not, alone establish
eligibility to receive benefits under the Federal Employees’ Compensation Act. The claimant
7

5 U.S.C. § 8191.

8

20 C.F.R. § 10.735(b).

9

20 C.F.R. § 10.738(a).

10

20 C.F.R. § 10.738(b).

11

20 C.F.R. § 10.739.

5

must establish that the activities in which he or she was engaged at the time of injury constituted
the apprehension or attempted apprehension of a federal offender or the lawful prevention of or
lawful attempt to prevent the commission of a federal crime.12
ANALYSIS
Following acceptance of the claim under section 8191 of the Federal Employees’
Compensation Act, the employing establishment argued that the injury on April 16, 2001 did not
fall under the purview of section 8191 and by decision dated September 6, 2006, the Office
rescinded its acceptance of appellant’s claim.
The record supports District of Columbia Retirement Act and, therefore, the provisions of
section 8191 apply.13 In interpreting section 8191, the Board has recognized that the issue of
whether a law enforcement officer was attempting to prevent the commission of a federal crime
turns initially on the question of whether, at the time the injury was sustained, the officer had
knowledge that a federal crime was being or about to be committed and, therefore, formed the
intent to prevent the commission of a federal crime.14 The Board has further held that section
8191 requires that the threat must be actual and imminent.15
In this case, there is no evidence of record to show that when appellant’s claimed injury
occurred on April 16, 2001, a federal crime was being or about to be committed or that she was
engaged in the apprehension or attempted apprehension of a person for the commission of a
crime against the United States or protecting or guarding a person being held for or a material
witness to a threat against the United States. Appellant would thus, not be entitled to coverage
under parts (1) or (2) of section 8191. She would also not be entitled to coverage under part
(3) because the record does not reflect that there was an actual imminent threat, that appellant
had the intent to prevent the commission of a federal crime or that she knew a federal crime was
being committed at the time of the claimed injury on April 16, 2001 when she worked for several
hours at the annual White House Easter Egg Roll.16 Appellant, therefore, is not eligible to
receive compensation benefits under section 8191 of the Federal Employees’ Compensation Act
and the Office, therefore, properly rescinded acceptance of her claim.17

12

Michael Kosowski, 57 ECAB ____ (Docket No. 04-2263, issued November 22, 2005).

13

Supra note 7.

14

See Morris W. Farlow, 48 ECAB 659 (1997).

15

See Alfred A. Danna, 47 ECAB 789 (1996).

16

See J.P., 58 ECAB ____ (Docket No. 06-1274, issued January 29, 2007).

17

See George A. Rodriguez, supra note 3.

6

CONCLUSION
The Board finds that the Office properly rescinded acceptance of appellant’s claim
because her April 16, 2001 employment injury does not fall within the purview of 5 U.S.C.
§ 8191.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 7, 2006 be affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

